DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, 16, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisahiro et al. (JP 2016148443).
Re: claim 11, Hisahiro shows a damper for damping a movable member along an axis, as in the present invention, the damper comprising:
a housing 3 in a cylindrical shape, having an inner wall 30 configured to surround the movable member 9 about the axis, the inner wall being provided with a cam groove 31 in a helical form winding about the axis;
a friction generating section 5A, 5B, 6 placed in the housing and configured to move with the movable member along the axis; and
an elastic member 4 placed in the housing, being to urge the friction generating section by an elastic force depending on an amount of displacement of the movable 
the friction generating section comprising:
a first friction member 5A configured to be displaced toward the elastic member in response to a force from the movable member;
a second friction member 5B configured to be displaced toward the elastic member to compress the elastic member; and
a third friction member 6 having an outer peripheral surface provided with a guide protrusion 61 inserted in the cam groove, the third friction member configured to move with the first and second friction members along the axis while being pressed between the first and second friction members, the third friction member in motion configured to be rotated about the axis by the guide protrusion guided through the cam groove.
Re: claim 13, Hisahiro shows the inner wall of the housing further has a guide groove 361 along the axis, and the outer peripheral surfaces of the first and second friction members each have a guide protrusion 36 inserted in the guide groove so as to be guided through the guide groove.
Re: claims 14 and 16, Hisahiro shows the housing has on the inner wall a pair of cam faces in helical, and the cam faces face each other to form the cam groove, and the pair of the cam faces have different inclination angles relative to a direction of the axis, see figure 4(c).
Re: claim 29, Hisahiro shows an operation unit, as in the present invention, comprising: 
an operation member 101 movable in response to an operation given by user;

a movable member 9 placed between the operation member and the damper, the movable member being to reciprocate axially due to a motion of the operation member and to be damped by the damper.
Re: claim 30, Hisahiro shows a pedal arm 101 as the operation member, the pedal arm having a pedal connected to the pedal arm and configured to receive a depressing operation by user.

Allowable Subject Matter
Claims 12, 15, 17-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, Miyamoto, Hsiao, Igarashi and Neumueller are cited for other dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657